internal_revenue_service number release date index number --------------------------- ------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no --------------- telephone number --------------------- refer reply to cc ita b04 plr-127938-05 date august ---------------------- ---------------------------- ------------- ------------- legend x y z dollar_figurea year ------- date --------------------------- date ------------------------- year ------- dear --------------- this letter is in response to a request for a letter_ruling on the proper treatment of a payment received by x specifically x has requested a ruling that under the community_property_laws of state z only percent of the payment is includible in x’s gross_income facts x and y were married individuals residing in state z a community_property_state x and y divorced on date at the time of the divorce x and y were and continue to be cash_basis taxpayers on date a stipulated judgment on reserved issues was rendered completing x and y’s property settlement there were no other agreements prenuptial or otherwise regarding community and separate_property in effect at that time or at any time during x and y’s marriage x practiced law for many years while in practice x was a shareholder and employee of a closely-held corporation firm which reported income on the cash_basis x’s stock in firm was a community asset firm often referred large contingency fee personal injury cases to another law firm firm per the agreement with firm firm was entitled to a portion of the contingency fee if the suit was successful once plr-127938-05 referred neither x nor firm was required to engage in any further functions relating to the law suits in year when x and y were married and living together firm referred a number of law suits to firm in year the cases settled with a significant contingency fee of which dollar_figurea was payable to x through firm subsequent to the law suits being filed and before any settlements on the cases had been reached x and y were divorced the stipulated judgment on reserved issues dictates that any settlement from these cases should be split evenly between x and y using one of two methods x reports all of the income and then splits the remainder with y after all taxes are paid or x and y each report one half of the income on their respective returns and each pay tax on one half of the income law and analysis sec_61 of the internal_revenue_code provides that except as otherwise provided by law gross_income means all income from whatever source derived under 281_us_111 income is ordinarily taxed to the person who earned it and tax_liability may not be shifted by an anticipatory_assignment_of_income in that case mr earl tried to avoid tax_liability by executing a contract whereby half of his earnings were to become the property of his wife the court held that income is taxable to the person who earns it and thus despite the contract all of mr earl’s earnings were taxable to him in 403_us_190 the issue of compensation_for the exchange of services in a community_property_state was addressed mitchell the taxpayer was assessed a tax_deficiency for the years during which she was married and community_income was earned by both spouses mitchell was not involved in the family finances as her spouse handled everything and for the years in question no tax returns were filed pursuant to her divorce in mitchell renounced the community to relieve herself of the community’s debts and thus did not receive a property distribution or a property settlement despite the lack of control_over finances and the renunciation of the community_property altogether the court held that mitchell had an immediately vested ownership_interest in half the community_property income and was personally responsible for the tax on her share which was not affected by her renunciation id pincite the court reasoned that with respect to community_income as with respect to other income federal_income_tax liability follows ownership in the determination of ownership state law controls id pincite see also 282_us_101 which provides that where compensation rights are earned through the performance of services by one spouse in a community_property_state the portion of the compensation treated as owned by the non-earning spouse under state law is treated as the gross_income of the non-earning spouse for federal_income_tax purposes plr-127938-05 community_property_laws in state z provide that each spouse should include in gross_income half of the community_income attributable to services rendered by either spouse whether compensation_for past earnings is separate_property or community_property depends on when the income was earned if the absolute right to receive the income is fixed while the community is intact the earnings are community_property and each spouse has an undivided_interest in half of that income even if the income is not received before dissolution of the marriage see foosh v commissioner f2d 9th cir 81_tc_652 as noted above in mitchell state ownership laws determine federal tax_liability since state z is a community_property_state x and y each have immediately vested ownership interests in an undivided half of all community assets that were acquired during the marriage in this case x had earned the absolute right to the contingency fee prior to the divorce x was no longer involved in producing the income after the divorce thus under community_property_laws of state z this contingency fee is considered a community asset additionally per the stipulated judgment on reserved issues both x and y recognized that this was a community asset capable of being divided therefore prior to dissolution of the marriage x and y each had an undivided one-half interest in the contingency fee furthermore because it is a community asset x’s transfer of half of the contingency fee to y prior to paying tax on it is not an assignment_of_income as was the case in lucas v earl supra conclusion based strictly on the information submitted we conclude that x must include in gross_income percent of the dollar_figurea contingency fees caveats the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance the power_of_attorney and declaration of representative on file in this office a copy of this letter is being sent to your representative plr-127938-05 a copy of this letter should be attached to any_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter showing the deletions proposed to be made when it is disclosed under sec_6110 enclosures michael j montemurro acting branch chief office_of_chief_counsel income_tax accounting sincerely
